157 S.W.3d 366 (2005)
Patricia ALLGEYER, Claimant/Appellant,
v.
CARDINAL GLENNON CHILDREN'S HOSPITAL, Employer/Respondent.
No. ED 84645.
Missouri Court of Appeals, Eastern District, Division Four.
March 1, 2005.
Robert W. Butler, Arnold, MO, for appellant.
Heidi Jennings, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
In this workers' compensation case, the claimant, Patricia Allgeyer, appeals from the Labor and Industrial Relations Commission's final award denying compensation finding that the claimant's claim was barred by the statute of limitations.
We have reviewed the parties' briefs and the record on appeal. We find the Commission's decision is supported by sufficient competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
*367 The Commission's award is affirmed pursuant to Rule 84.16(b).